Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in US 2012/0049116 as evidenced by Krivovichev in their publication “The crystal structure of Nacaphite, Ca2CaPO4F: A re-investigation”.
Regarding Claim 1 and 7: Lyons teaches the creation of phosphorescent materials of formula A2B1-yRyPO4X, wherein A is an alkali metal or mixture of alkali metals, B is an alkaline earth metal or mixture of alkaline earth metals, X is a halide or mixture of halides, and R is a rare earth dopant such as Eu contained in a molar ratio of 0.001 to 0.1 relative to the B site (See Paragraph 31).  Thus Lyons teaches an overlapping range of materials with those instantly disclosed. Lyons teaches that the phosphor is creating by providing precursor materials consistent with the desired composition, ball milling the material, heating the ball milled material to a temperature of 150C followed by firing the material at a temperature of 900C under a forming gas (Nitrogen and Hydrogen) (See Example).  This is similar to the disclosed method, wherein the only differences is the disclosed process makes use of a firing temperature of 1000C.  The process of the prior art would create the same material as the disclosed process as the temperatures of firing are extremely similar.  Thus the material of Lyons is of the same composition and made in the same way as the material that is claimed and disclosed.  Materials of the same composition and made in the same manner must necessarily have the same structure as this structure arises directly from the processing route.  As this is the case the material of Lyons must necessarily have an emission site that has a perovskite crystal structure expressed by ABX3, wherein the emission element, Eu, is located on the B-site serving as a body center of the perovskite crystal structure.  The material must also have the same oxygen coordination, wherein oxygen serving as an anion located at an X-site of the perovskite crystal structure and oxygen of a MO4 (PO4) tetrahedron are shared.  Lyons teaches that the material is of a nacaphite structure, which is described by Krivovichev.  Krivovichev teaches that the Ca site (upon which Eu 4 tetrahedra (See Abstract).  Thus the material of Lyons has the characteristics claimed and disclosed.

Regarding Claim 2-4:  The anions of the perovskite emission center contains both F and O (See Lyons paragraph 28-31 and Abstract of Krivovichev).

Regarding Claim 5:  The emission center may be Europium (See Paragraph 31).

Regarding Claim 6:  The material of Lyons may include potassium at the A site and Eu at the B site (See Paragraph 31 and 35).  The ionic radius of potassium is 1.51 angstroms, while that of Eu is 1.17 angstroms according to applicant’s disclosure at paragraph 63. Thus the material of Lyons may include materials having a greater ionic radius on the A site than the cations on the B site.

Regarding Claims 8-10:  The material of Lyons may be excited in the range from 365 to 405 nm and emit in the orange/red region of the visible spectrum.  The red region of the visible spectrum includes wavelengths of greater than 600 nm (See Paragraph 40).  The material is of the same composition, structure, and may be excited and emit in the same region.  As this is the case the Stokes shift of the material of Lyons must necessarily be of an overlapping range with the Stokes shift claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Hoban/Primary Examiner, Art Unit 1734